Citation Nr: 1718666	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  14-21 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased initial rating for a thoracolumbar spine disability, currently rated 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March 1989 to July 1998.

This appeal arises before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA), which established service connection for a thoracolumbar spine disability and assigned a 10 percent rating, effective October 14, 2010.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West 2014).

The most recent VA spine examination was conducted in August 2012, almost five years ago.  The Board finds that a more current VA examination would be useful in determining the current severity of the service-connected thoracolumbar spine disability.  At the hearing, the Veteran indicated that the disability had worsened since the most recent examination.

Accordingly, this case is REMANDED for the following:

1.  Schedule the Veteran for a VA examination to determine the severity of the service-connected thoracolumbar spine disability.  The examiner should review the claims file and should note that review in the examination report.  The examiner should conduct range of motion testing, measured with a goniometer, for active and passive thoracolumbar spine motion.  The examiner should also opine whether there is additional loss of function due to painful motion, excess motion, weakened motion, fatigability, incoordination, or on flare up.  The examiner should specifically state whether there is muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner should explain that finding in relation to previous findings of thoracic scoliosis on radiology studies and service-connected having been established for lumbar strain with thoracic scoliosis.  The examiner should state whether or not ankylosis is shown.  The examiner should state whether there are any incapacitating episodes of intervertebral disc syndrome and should state their frequency and duration, to include the number of weeks in a 12 month period.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.

2.  Then, readjudicate the issue on appeal, to include specific consideration of whether there is muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and noting that service connection was established for lumbar strain with thoracic spine scoliosis.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

